Title: Colonel William Grayson, Lieutenant Colonels Robert Hanson Harrison and Alexander Hamilton, and Elias Boudinot to George Washington, [4 April 1778]
From: Grayson, William,Harrison, Robert Hanson,Hamilton, Alexander,Boudinot, Elias
To: Washington, George


[Valley Forge, April 4, 1778]
To His Excellency George Washington Esquire, General and Commander in Chief of the Forces of the United States of America.
We, the Commissioners appointed by Your Excellency, “to confer, determine and agree upon a Treaty and Convention, for the exchange of Prisoners of War, and for all matters whatsoever, which may be properly contained therein” beg leave to report—
That in pursuance of Your Excellency’s orders, on the 31st day of March, we met at German Town, the Commissioners appointed by General Sir William Howe, for the purposes, as expressed in their commission, “of taking into consideration all past transactions, relative to the exchange of prisoners, to adjust the differences, that have so long subsisted in regard to them, to remove all difficulties that may arise, in carrying into execution a general exchange of prisoners, with both parties at this time, and finally to establish a regular and explicit cartel, for the future.”
We produced our respective powers and interchanged copies for further examination; after which a proposition was made to us, to take up the business of our meeting, in the form of a general Cartel, and to make the discussion of past transactions a secondary object; in doing which, it was to be understood, that nothing was to be final or obligatory, ’till the whole Treaty should be concluded. To this we readily agreed, as the mode appeared eligible in itself, and consonant with the intention of our commission. These preliminaries being adjusted, a paper was submitted to our consideration, containing a number of articles, relative to the subject of our negociation which we promised to peruse and deliver our sentiment concerning.
General Howe’s commissioners proposed to adjourn ’till the next day, and expressed a desire of returning that evening to Philadelphia, to which we did not then think proper to object.
Having met the next morning, we, in a cursory manner, pointed out some imperfections in General Howe’s commission: An essential one was, that it contained no recital of the authority, by which he acted; whereas your Excellency’s commission expressly specifies, that it is, ‘in virtue of full powers to you delegated.’ His commissioners promised to communicate our objections, and receive his further instructions.
We proceeded, in the mean time, to a comparison of ideas on the paper above-mentioned, and made rough minutes of the result; agreeing, that whatever might be adopted should only be considered, as a concurrence in some general principles, which were to be modified, explained, enlarged and applied, as should be, afterwards determined.
It was then proposed to digest what had been done into a more regular and explicit form, and to prepare any new propositions which might occur; but as this would necessarily require time, it was agreed to defer our next interview, to Friday the 3d: of April.
The Commissioners, from General Howe, then informed us, that it was expected by him, the Commissioners on both sides were always to retire, after the business of the day, within their respective lines, and that the neutrality of German Town was only to continue, during the time of actual negotiation; as on account of the proximity of that place to Philadelphia, many inconveniences might attend our constant residence there. This proposal was equally unexpected and surprising:—We conceived it to be contrary to the tenor of the correspondence, communicated to us, which had passed between your Excellency and General Howe, for the appointment of a place of Treaty. It could not but produce much unnecessary delay in the negociation, the distance between your camp and German Town being [more than seventeen miles] and tended to impose a new and burthensome condition on us by obliging us to perform a journey of twice that distance every day. In point of propriety and for the dispatch of business, we thought it necessary, the commissioners should remain constantly together. These motives and an apprehension, that something might be implied, in the objection, unfavourable to our personal honor, determined us to suspend the negociation ’till we had reported to Your Excellency the terms required and received your directions in consequence. We declared our resolution and reasons to General Howe’s commissioners and have returned to Camp accordingly.
Willm. Grayson.
Rob. H. Harrison
Alex Hamilton
Elias Boudinot
Camp Valley forge April 4th. 1778

